Ingraham, F. J.
—The justice on the day to which the cause was adjourned was engaged in the trial of a cause, which by consent of parties was suspended, and a judgment was rendered in this case, the defendant not appearing. He was induced to take this course on the assurance of the plaintiff that the defendant did not intend to appear. In five minutes thereafter the defendant’s counsel appeared; but whether the plaintiff had then left court or not, does not appear.
Whether or not it is regular for the justice to- suspend one cause and take up another, it is not material to decide in this case; although I have no hesitation in saying, that with the as*19sent of parties engaged in the first cause, I see no ground of objection thereto; and such a course may tend to save time to suitors, who otherwise would be compelled to remain until the previous cause was finished. Certainly the delay of the defendant in not attending to his cause at the time appointed should form no ground for objecting to such a proceeding. It would be holding forth a reward to negligence or indolence.
But where such a course is induced by misstatements to the justice, I think there can be no hesitation in saying that the proceedings should be reversed. In this case, the justice certifies that it was his usual practice to wait thirty minutes, but that the plaintiff informed him that the defendant did not intend to appear, and that he took the inquest, in consequence, before that time. The information was untrue; it led the justice to do what under other circumstances he would not have done, and the judgment rendered under such circumstances ought not to be sustained.
Judgment reversed.